Citation Nr: 1524002	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, from November 1990 to June 1991, and from August 1994 to December 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to the Board's adjudication of the Veteran's claims.

In his May 30, 2012, notice of disagreement (NOD), the Veteran's representative requested the RO conduct an informal telephone conference in accordance with M21-1MR Part I.5.c.14 in order to present evidence relative to the Veteran's claims for an increased initial rating and earlier effective date for service connection for PTSD.  He has not yet been afforded his requested conference.  As such, a remand of this case is warranted to conduct the desired conference in accordance with the representative's request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct the requested informal conference with the Veteran's representative. 

2.  The RO should then undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




